       Case 2:20-cv-00587-GJF-SMV Document 25 Filed 11/04/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

COWBOYS FOR TRUMP, INC.,
KARYN K. GRIFFIN, former LLC
member for Cowboys for Trump and in
her individual capacity, COUY
GRIFFIN, as an LLC Member and in his
individual capacity,

                Plaintiffs,

v.                                                      Case No: 2:20-cv-0587 GJF/SMV

MAGGIE TOULOUSE OLIVER, in her
official capacity as Secretary of State of
New Mexico,

                Defendant.


                              REPLY IN SUPPORT OF
                     MOTION FOR JUDGMENT ON THE PLEADINGS

        Secretary of State Maggie Toulouse Oliver (the “Secretary”) submits the following Reply

in support of the Motion for Judgment on the Pleadings (the “Motion”). [Doc. 14] Plaintiffs’

Response [Doc. 23] fails to rescue the Complaint [Doc. 1] from the basic factual and legal

deficiencies demonstrated in the Motion. Specifically, Plaintiffs concede that Count III should be

dismissed; fail to demonstrate that they have standing to support their First Amendment claims;

and fail to demonstrate that the Campaign Reporting Act (“CRA”) is preempted by the Federal

Election Campaign Act (“FECA”) or that they would benefit from a ruling that the CRA is

preempted. Accordingly, the Complaint should be dismissed.




Cowboys for Trump v. Oliver, Case No. 2:20-cv-00587 GJF/SMV
Reply in Support of Motion for Judgment on the Pleadings
Page 1 of 9
       Case 2:20-cv-00587-GJF-SMV Document 25 Filed 11/04/20 Page 2 of 9




I.      Count III Should Be Dismissed.

        Plaintiffs concede that Count III should be dismissed. 1 The Court therefore should dismiss

Count III with prejudice for the reasons argued in the Motion. [Doc. 14 at 3-10]

II.     Plaintiffs Lack Standing To Challenge the CRA’s Reporting and Disclosure
        Requirements as Violations of their First Amendment Rights to Privacy and
        Anonymous Speech.

        A.      Plaintiffs Lack Standing To Sue on Behalf of Their Donors.

        Plaintiffs rely on a single case, NAACP v. Alabama ex rel. Patterson, 357 U.S. 449 (1958),

to support their asserted right to sue on behalf of their alleged donors. Rather than supporting

Plaintiffs’ right to represent the rights and interests of unidentified donors, NAACP reinforces the

general rule that an association may assert the rights of its members when the association’s nexus

with those members “is sufficient to permit that it act as their representative” before the courts. Id.

at 458-59. In reaching that conclusion, the Supreme Court specifically noted that the NAACP is

“a nonprofit membership corporation,” with membership available to “any person who is in

accordance with its principles and policies” as set forth in the NAACP’s formal Certificate of

Incorporation. 2 Id. at 451 & note, 459 (emphasis added and alterations omitted). And the Court


1
  The Secretary assumes that Plaintiffs’ reference to “Count I” in the introduction and conclusion
of the Response is a typographical error. [Doc. 23 at 1, 7 (“Plaintiffs agree that Count I shall be
dismissed.” (emphasis added))] The Secretary’s assumption is consistent with the argument
section of the Response, which addresses Counts I, II, and IV of the Complaint, and does not
reference Count III, which challenged the Secretary’s 2017 rulemaking. [Doc. 23 at 2-7]
2
  “The Certificate of Incorporation of the [NAACP] provides that its ‘principal objects are
voluntarily to promote equality of rights and eradicate caste or race prejudice among the citizens
of the United States; to advance the interest of colored citizens; to secure for them impartial
suffrage; and to increase their opportunities for securing justice in the courts, education for their
children, employment according to their ability, and complete equality before the law.” NAACP,
357 U.S. at 451, note.
Cowboys for Trump v. Oliver, Case No. 2:20-cv-00587 GJF/SMV
Reply in Support of Motion for Judgment on the Pleadings
Page 2 of 9
       Case 2:20-cv-00587-GJF-SMV Document 25 Filed 11/04/20 Page 3 of 9




repeatedly referred to the NAACP and its members, and emphasized that the NAACP “and its

members are in every practical sense identical.” Id. at 458-59 (emphasis added).

        In this case, Plaintiffs have no members, and their relationship with their donors is limited,

at best, to a series of arms-length transactions that do not support standing. Unlike the NAACP,

Cowboys for Trump is organized as a Limited Liability Corporation and has not alleged a formal

corporate purpose that would obligate Plaintiffs to spend donor-contributions in any particular

manner. Instead, Plaintiffs’ donors make a contribution to an LLC and walk away, without any

membership or continuing ability to control or influence Plaintiffs’ future activities. [Doc. 1, ¶¶

15, 32] Unlike the nexus between the NAACP and its members, who “are in every practical sense

identical,” Plaintiffs have failed to establish a nexus with their donors sufficient to permit them to

represent their donors’ purported interests before the Court. See also, e.g., Hunt v. Wash. State

Apple Advertising Comm’n, 432 U.S. 333, 343-45 (1997) (holding that the commission had

associational standing where the apple growers and dealers “possess all of the indicia of

membership in an organization,” including the right to elect members of the commission and the

exclusive rights to serve on the commission and to finance its activities); Gettman v. Drug

Enforcement Admin., 290 F.3d 430, 435 (D.C. Cir. 2017) (holding that a magazine lacked

associational standing to sue on behalf of its readers and subscribers because “readership is not the

same as membership” and the magazine had failed to show that its readers and subscribers “played

any role in selecting its leadership, guiding its activities, or financing those activities”).

        Plaintiffs similarly do not argue that they have a “close relationship” with their donors

sufficient to confer third-party standing. See, e.g., Aid for Women v. Foulston, 441 F.3d 1101, 1112

(10th Cir. 2006) (holding that the physicians’ relationship to their minor patients was “sufficiently

Cowboys for Trump v. Oliver, Case No. 2:20-cv-00587 GJF/SMV
Reply in Support of Motion for Judgment on the Pleadings
Page 3 of 9
       Case 2:20-cv-00587-GJF-SMV Document 25 Filed 11/04/20 Page 4 of 9




close for third-party standing” to assert their minor patients’ interests). As such, Plaintiffs “cannot

rest [their] claim to relief on the legal rights or interests of third parties.” Id. at 1111.

        B.      Plaintiffs Have Not Alleged an Injury in Fact To Support Their Own First
                Amendment Claims to Private or Anonymous Speech.

        The Secretary argued in the Motion that Plaintiffs’ alleged injury to their own right to

private or anonymous speech “rings hollow” because they have not alleged a measure of privacy

or anonymity to begin with. [Doc. 14, at 12-13] In response, Plaintiffs argue that “the First

Amendment protects the right to speak anonymously”; that “anonymity protects unpopular

individuals from retaliation . . . at the hand of an intolerant society”; and that “anonymous

pamphleteering in the United States has been essential to the development of our democracy.”

[Doc. 23 at 4 (citing Talley v. California, 362 U.S. 60 (1960) and McIntyre v. Ohio Elections

Comm’n, 514 U.S. 334 (1995))]

        These arguments miss the point. According to Plaintiffs’ own allegations, Plaintiffs do not

engage in private or anonymous speech—including anonymous pamphleteering—for the purpose

of avoiding retaliation or otherwise. To the contrary, Plaintiffs “vocally” and publicly support

President Trump and “promot[e] the causes of secure borders, the unborn’s protection for abortion,

and the Second Amendment.” [Doc. 1, ¶¶ 8, 31] Plaintiffs cannot claim injury to an abstract right

to private or anonymous speech when their very purpose is to attract public attention, particularly

to Plaintiff Otero County Commissioner Couy Griffin. [Cf. Doc 23 at 6 (“The [CRA] does not

extend the Secretary’s reach anytime a New Mexico elected official appears on Facebook or rides

a horse to the nation’s capitol. . . . An ‘in kind’ benefit to Commission[er] Griffin inured by

appearing in an online video is not an independent expenditure.”)] Under these circumstances—


Cowboys for Trump v. Oliver, Case No. 2:20-cv-00587 GJF/SMV
Reply in Support of Motion for Judgment on the Pleadings
Page 4 of 9
       Case 2:20-cv-00587-GJF-SMV Document 25 Filed 11/04/20 Page 5 of 9




when the effects of complying with the CRA would pale in comparison to the notoriety that

Plaintiffs seek for themselves—Plaintiffs’ claimed injury to their right to private or anonymous

speech “rings hollow” and fails to support standing for Counts I or II of the Complaint. See Illinois

Opportunity Project v. Bullock, No. 6:19-cv-00056-CCL, 2020 WL 5118134, at *4 n.5 (D. Mont.

Aug. 31, 2020) (“Counsel’s comment . . . that the Executive Order invades its right to privacy

because its name will appear on the State’s website . . . rings hollow, given counsel’s statement

that Illinois Opportunity is willing to forego its own privacy and advertise its plan to send out

political flyers in Montana in order to raise funds.”).

        C.      Plaintiffs’ Alleged Injuries Are Not Redressable, According to the Allegations in
                the Complaint.

        The Secretary argued in the Motion that a ruling in this case will not redress Plaintiffs’

alleged injuries because Plaintiffs repeatedly allege that they “have not and will not” make

independent expenditures in an amount that would subject them to the disclosure and disclaimer

requirements of N.M. Stat. Ann. Section 1-19-27.3(C) and (D)(2) or Section 1-19-26.4. [Doc. 14

at 13-15] As a result, Plaintiffs’ requested relief of enjoining the application of those provisions of

the CRA would have no effect. Plaintiffs argue in response that their asserted injury is not “having

to comply with the reporting and disclosure requirement of the CRA”; rather, the real injury in this

case according to Plaintiffs is the “chilling effect of reporting and disclosure requirements have on

their exercise of free speech rights.” [Doc. 23 at 5] Plaintiffs argue that injunctive relief “would

remove any chilling effect caused by the requirements and thereby put a stop to the alleged

continuing injury.” [Doc. 23 at 5]




Cowboys for Trump v. Oliver, Case No. 2:20-cv-00587 GJF/SMV
Reply in Support of Motion for Judgment on the Pleadings
Page 5 of 9
       Case 2:20-cv-00587-GJF-SMV Document 25 Filed 11/04/20 Page 6 of 9




        Again, Plaintiffs’ argument misses the point. Any injury allegedly resulting from

application of the CRA against Plaintiffs—including an asserted chilling of their free speech

rights—is wholly undermined by Plaintiffs’ repeated allegations that they “have not and will not”

make independent expenditures in an amount that would trigger the CRA’s disclosure and

disclaimer requirements. [Doc. 1, ¶ 8; id. ¶ 13 (“Cowboys for Trump has not expended a single

penny on independent expenditures in support of or in opposition to any candidate for office, much

less a state office.”)] If Plaintiffs “have not and will not” engage in conduct that will subject them

to the CRA’s requirements, then enjoining the application of the CRA against Plaintiffs can have

no effect on Plaintiffs’ free speech rights. Moreover, Plaintiffs have not alleged that they intend to

engage in conduct that would subject them to the CRA; they posit only that “if” they did so and

failed to register, they would be subject to the CRA’s criminal and civil penalties. 3 [Doc. 1, ¶ 36]

        Thus, according to Plaintiffs, the Secretary’s determination that Cowboys for Trump is a

political committee under the CRA has not affected their actual or intended conduct in any way.

As a result, Plaintiffs have failed to establish that they have suffered an injury in fact as a result of

the application of the CRA or that any purported injury would be redressed if the Court were to

grant the relief requested under Count I or II of the Complaint. See, e.g., Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 161-62 (2014) (to bring a pre-enforcement challenge, a plaintiff must



3
  Plaintiffs are in a catch-22 of their own making. By accepting the Secretary’s determination that
they are a political committee subject to the CRA while simultaneously refusing to register and
disclose with the Secretary as required by the CRA (or, upon information and belief, to register
with the Federal Election Commission (FEC) as required by the Federal Election Campaign Act
(FECA)), Plaintiffs are unable or unwilling to allege that they have engaged or intend to engage in
conduct that would subject them to the CRA (or the FECA). Their steadfast allegations to the
contrary undermine any argument that an injunction would redress their alleged injuries.
Cowboys for Trump v. Oliver, Case No. 2:20-cv-00587 GJF/SMV
Reply in Support of Motion for Judgment on the Pleadings
Page 6 of 9
         Case 2:20-cv-00587-GJF-SMV Document 25 Filed 11/04/20 Page 7 of 9




allege “an intention to engage in a course of conduct arguably affected with a constitutional

interest” and demonstrate that their intended conduct is “arguably proscribed by the statute they

wish to challenge.” (internal quotation marks, alterations, and citations omitted)).

III.      Plaintiffs Have Failed To Demonstrate that They Are Subject to Section 1-19-26.1(E)
          or Would Benefit from a Ruling that the Statute Is Preempted.

          The Secretary argued in the Motion that Count IV should be dismissed for four reasons: 4

(1) Plaintiffs have accepted the Secretary’s determination that Cowboys for Trump is a political

committee under the CRA and therefore cannot claim that the CRA is preempted, particularly when

the CRA expressly does not apply when it is preempted by federal law; (2) Section 1-19-26.1(E)

is consistent with the FECA and its associated regulations and therefore is not preempted; (3) even

if Plaintiffs were subject to Section 1-19-26.1(E) (which they are not), they would lack standing

to challenge the provision because its effect would be to exempt Plaintiffs from the registration

requirements of the CRA; and (4) Plaintiffs claim that the CRA is preempted “to the extent that it


4
    Count IV is reproduced here, in its entirety, for ease of reference:

                  55.    Federal law preempts state law with respect to election to federal
          office. 52 U.S.C. § 30143(a).

                 56.     Federal law supersedes “state law concerning the (1) organization
          and registration of political committees supporting Federal candidate; (2)
          disclosure of receipts and expenditures by Federal candidates and political
          committees; and (3) limitation on contributions and expenditures regarding Federal
          candidates and political committees.” 11 C.F.R. § 108.7(b)(1)-(3).

                  57.     Plaintiffs seeks a declaratory judgment under 28 U.S. Code § 2201
          that (i) 1978 NMSA §1-19-26.1(E) is preempted by federal law; and (ii) the
          Campaign Reporting Act is further preempted by the Federal Election Campaign
          Act to the extent the Campaign Reporting Act requires associations of people to
          register with or disclose receipts and expenditures to the New Mexico Secretary of
          State. [Doc. 1]
Cowboys for Trump v. Oliver, Case No. 2:20-cv-00587 GJF/SMV
Reply in Support of Motion for Judgment on the Pleadings
Page 7 of 9
       Case 2:20-cv-00587-GJF-SMV Document 25 Filed 11/04/20 Page 8 of 9




requires associations of people to register with or disclose receipts to the New Mexico Secretary

of State” is manifestly overbroad and without merit. [Doc. 14, at 16-19]

        Rather than address these arguments, Plaintiffs attempt to rewrite their preemption claim

in a manner that underscores why dismissal of their actual claim is appropriate. To start, Plaintiffs

essentially abandon their challenge to Section 1-19-26.1(E) and instead argue that the CRA is

wholly preempted for “groups who support Federal candidates, like Cowboys for Trump.” 5 [Doc.

23, at 5] Plaintiffs also appear to challenge the Secretary’s interpretation of the CRA’s definition

of an independent expenditure, as set forth in N.M. Stat. Ann. Section 1-19-26(N). [Doc. 23, at 6]

And finally, Plaintiffs ask the Court to allow them to amend the Complaint, either to clarify that

they are challenging the Secretary’s determination that they are a political committee, or to add a

new claim that directly challenges the arbitration decision. [Doc. 23, at 7]

        Thus, Plaintiffs effectively argue that their true preemption claim (1) is not the claim raised

in the Complaint; and (2) is predicated on a non-existent challenge to the Secretary’s interpretation

of state law that Cowboys for Trump is a political committee subject to the CRA. Initially, a

challenge to the Secretary’s interpretation of state law would rely on the Court’s supplemental

jurisdiction, which does not extend to claims barred by Eleventh Amendment immunity. Raygor v.

Regents of Univ. of Minn., 534 U.S. 533, 542 (2002) (“[W]e hold that § 1367(a)’s grant of

jurisdiction does not extend to claims against nonconsenting state defendants.”); see also Pettigrew

v. Oklahoma ex rel. Okla. Dep’t of Pub. Safety, 722 F.3d 1209, 1213 (10th Cir. 2013). But more to


5
  In support of their preemption claim, Plaintiffs repeatedly imply that they have registered with
the FEC. [Doc. 23, at 5-7] However, the Complaint includes no such allegation, and the Secretary,
upon information and belief, denies any suggestion that Cowboys for Trump has registered with
the FEC or complied with the reporting requirements of the FECA.
Cowboys for Trump v. Oliver, Case No. 2:20-cv-00587 GJF/SMV
Reply in Support of Motion for Judgment on the Pleadings
Page 8 of 9
       Case 2:20-cv-00587-GJF-SMV Document 25 Filed 11/04/20 Page 9 of 9




the point, Plaintiffs’ arguments go well-beyond, and even contradict, the actual allegations and

claims set forth in the Complaint. Rather than guess at the factual and legal bases for Plaintiffs’

preemption claim, the Court should dismiss Count IV for the reasons argued in the Motion.

                                           CONCLUSION

        Plaintiffs concede that Count III of the Complaint should be dismissed. The Secretary

further submits that the Complaint should dismissed in its entirety for the reasons set forth in the

Motion and this Reply. Accordingly, the Secretary requests that the Complaint be dismissed with

prejudice and for any other relief the Court deems just and proper.


                                                Respectfully submitted,

                                                HECTOR H. BALDERAS

                                                By: /s/ Neil Bell
                                                        Neil Bell
                                                        Amye Green
                                                        408 Galisteo St.
                                                        Santa Fe, NM 87501
                                                        (505)490-4859
                                                        nbell@nmag.gov
                                                        agreene@nmag.gov
                                                Attorneys for Defendant Secretary of State Maggie
                                                Toulouse Oliver



                                  CERTIFICATE OF SERVICE

        I certify that on November 4, 2020, I served the foregoing on counsel of record for all

parties via the CM/ECF system.

                                                        /s/ Neil Bell
                                                        Neil Bell


Cowboys for Trump v. Oliver, Case No. 2:20-cv-00587 GJF/SMV
Reply in Support of Motion for Judgment on the Pleadings
Page 9 of 9
